ORDER

PER CURIAM.
AND NOW, this 15th day of October, 2004, upon consideration of the Report and Recommendations of the Disciplinary Board dated July 15, 2004, the Petition for Review and response thereto, the request for oral argument is denied and it is hereby
ORDERED that Gustee Brown be and he is suspended from the practice of law in the Commonwealth of Pennsylvania for a period of one year and one day and he shall comply with all the provisions of Rule 217, Pa.R.D.E. It is further ORDERED that respondent shall pay costs to the Disciplinary Board pursuant to Rule 208(g), Pa.R.D.E.